            Case MDL No. 2950 Document 231 Filed 06/26/20 Page 1 of 23



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


 IN RE PAYCHECK PROTECTION PROGRAM
                                                        MDL DOCKET NO. 2950
 (PPP) AGENT FEE LITIGATION


             AMENDED PROOF OF SERVICE UNDER J.P.M.L. RULE 4.1(a)

       Undersigned Counsel for the Plaintiffs James Quinn, Ratliff CPA Firm, PC, Fahmia, Inc.,

and Prinzo & Associates, LLC, filed the Notice of Appearance (Doc. 161) using the CM/ECF

system for the Judicial Panel on Multidistrict Litigation on June 26, 2020. The CM/ECF system

served all counsel of record in MDL No. 2950.




   James Quinn, et al. v. JPMorgan Chase Bank, N.A., d/b/a Chase Bank et al., 1:20-cv-04100-
   JSR (S.D.N.Y.)
   James Quinn                                   Elaine S. Kusel
   (Via Email to Counsel)                        Michele M. Vercoski
                                                 Richard D. McCune
                                                 Tuan Q. Nguyen
                                                 McCune Wright Arevalo, LLP
                                                 3281 E. Guasti Road, Suite 100
                                                 Ontario, CA 91761
                                                 909-557-1250
                                                 Fax: 909-557-1275
                                                 esk@mccunewright.com
                                                 mmv@mccunewright.com
                                                 rdm@mccunewright.com
                                                 tqn@mccunewright.com

                                                  Counsel for Plaintiff James Quinn

   Fahmia, Inc.                                   Elaine S. Kusel
   (Via Email to Counsel)                         Michele M. Vercoski
                                                  Richard D. McCune
                                                  Tuan Q. Nguyen
                                                  McCune Wright Arevalo, LLP
                                                  3281 E. Guasti Road, Suite 100
                                                  Ontario, CA 91761
                                                  909-557-1250
                                                  Fax: 909-557-1275
                                                  esk@mccunewright.com
                                                  mmv@mccunewright.com
                                                  rdm@mccunewright.com
                                                  tqn@mccunewright.com
        Case MDL No. 2950 Document 231 Filed 06/26/20 Page 2 of 23

                                              Counsel for Plaintiff Fahmia, Inc.

Prinzo & Associates, LLC                      Elaine S. Kusel
(Via email to Counsel)                        Michele M. Vercoski
                                              Richard D. McCune
                                              Tuan Q. Nguyen
                                              McCune Wright Arevalo, LLP
                                              3281 E. Guasti Road, Suite 100
                                              Ontario, CA 91761
                                              909-557-1250
                                              Fax: 909-557-1275
                                              esk@mccunewright.com
                                              mmv@mccunewright.com
                                              rdm@mccunewright.com
                                              tqn@mccunewright.com

                                              Counsel for Plaintiff Prinzo & Associates,
                                              LLC

JPMorgan Chase Bank, N.A., d/b/a Chase        Sylvia E. Simson
Bank                                          Greenberg Traurig, P.A
                                              200 Park Ave
(Via email to Counsel)                        New York, NY 10166
                                              212-801-9200
                                              simsons@gtlaw.com

                                              Counsel for Defendant JPMorgan Chase
                                              Bank, N.A., d/b/a Chase Bank

JPMorgan Chase & Co.                          Sylvia E. Simson
(Via email to Counsel)                        Greenberg Traurig, P.A
                                              200 Park Ave
                                              New York, NY 10166
                                              212-801-9200
                                              simsons@gtlaw.com

                                              Counsel for Defendant JPMorgan Chase &
                                              Co.


         James Quinn v. Signature Bank Corp. et al., 1:20-cv-04144-JSR (S.D.N.Y.)
James Quinn                                   Elaine S. Kusel
(Via email to Counsel)                        Michele M. Vercoski
                                              Richard D. McCune
                                              Tuan Q. Nguyen
                                              McCune Wright Arevalo, LLP
                                              3281 E. Guasti Road, Suite 100
                                              Ontario, CA 91761
                                              909-557-1250
                                              Fax: 909-557-1275
                                              esk@mccunewright.com
                                              mmv@mccunewright.com
                                              rdm@mccunewright.com
                                              tqn@mccunewright.com
         Case MDL No. 2950 Document 231 Filed 06/26/20 Page 3 of 23
                                      Counsel for Plaintiff James Quinn

Signature Bank
565 Fifth Avenue,
New York City, New York 10017
(Via Mail)

      Fahmia, Inc. v. MUFG Americas Holding Co. et al., 1:20-cv-04145-JSR (S.D.N.Y.)
Fahmia, Inc.                                 Elaine S. Kusel
(Via email to Counsel)                       Michele M. Vercoski
                                             Richard D. McCune
                                             Tuan Q. Nguyen
                                             McCune Wright Arevalo, LLP
                                             3281 E. Guasti Road, Suite 100
                                             Ontario, CA 91761
                                             909-557-1250
                                             Fax: 909-557-1275
                                             esk@mccunewright.com
                                             mmv@mccunewright.com
                                             rdm@mccunewright.com
                                             tqn@mccunewright.com

                                                Counsel for Plaintiff Fahmia, Inc.

MUFG Americas Holding Co.                       Ashley M. Simonsen
(Via email to Counsel)                          Covington & Burling LLP
                                                1999 Avenue of the Stars
                                                Los Angeles, CA 90067-4643
                                                424-332-4782
                                                asimonsen@cov.com

                                                Counsel for Defendants MUFG Americas
                                                Holding Co.

MUFG Union Bank, N.A.                           Ashley M. Simonsen
(Via email to Counsel)                          Covington & Burling LLP
                                                1999 Avenue of the Stars
                                                Los Angeles, CA 90067-4643
                                                424-332-4782
                                                asimonsen@cov.com

                                                Counsel for Defendant MUFG Union Bank,
                                                N.A.


              Fahmia, Inc. v. Citibank, N.A. et al., 1:20-cv-04146-JSR (S.D.N.Y.)
Fahmia, Inc.                                      Elaine S. Kusel
(Via email to Counsel)                            Michele M. Vercoski
                                                  Richard D. McCune
                                                  Tuan Q. Nguyen
                                                  McCune Wright Arevalo, LLP
                                                  3281 E. Guasti Road, Suite 100
                                                  Ontario, CA 91761
                                                  909-557-1250
        Case MDL No. 2950 Document 231 Filed 06/26/20 Page 4 of 23
                                     Fax: 909-557-1275
                                     esk@mccunewright.com
                                     mmv@mccunewright.com
                                     rdm@mccunewright.com
                                     tqn@mccunewright.com

                                               Counsel for Plaintiff Fahmia, Inc.

Citibank, N.A.
399 Park Avenue,
New York City, New York 10022
(Via Mail)
Citigroup Inc.
390 Greenwich St,
New York, New York 10013
(Via Mail)

   Ratliff CPA Firm v. First-Citizens Bank & Trust Company, 2:20-cv-02041-BHH (D.S.C.)
Ratliff CPA Firm, PC                            Richard A. Harpootlian (Fed I.D. No.1730)
(Via email to Counsel)                          RICHARD A. HARPOOTLIAN, P.A.
                                                1410 Laurel Street (29201)
                                                Post Office Box 1090
                                                Columbia, SC 29202
                                                Telephone: (803) 252-4848
                                                Facsimile: (803) 252-4810
                                                rah@harpootlianlaw.com

                                               Mark C. Tanenbaum (Fed I.D. No. 4071)
                                               MARK C. TANENBAUM, P.A.
                                               1017 Chuck Dawley Blvd., Suite 101
                                               Mt. Pleasant, SC 29464
                                               Telephone: (803) 577-5100
                                               Facsimile: 843-722-4688
                                               mark@tanenbaumlaw.com

                                               Vincent A. Sheheen (Fed I.D. No. 7016)
                                               Michael D. Wright (Fed I.D. No. 11452)
                                               SAVAGE, ROYALL & SHEHEEN, L.L.P.
                                               P.O. Drawer 10
                                               Camden, S.C. 29021
                                               Telephone: (803) 432-4391
                                               Facsimile: (803) 425-4812
                                               mwright@thesavagefirm.com

                                               Richard D. McCune
                                               Michele M. Vercoski
                                               MCCUNE WRIGHT AREVALO LLP
                                               18565 Jamboree Road, Suite 550
                                               Irvine, California 92612
                                               Telephone: (909) 557-1250
                                               Facsimile: (909) 557-1275
                                               rdm@mccunewright.com
        Case MDL No. 2950 Document 231 Filed 06/26/20 Page 5 of 23
                                     Counsel for Plaintiff Ratliff CPA Firm

First-Citizens Bank & Trust Company
C/O CT Corporation System, Registered
Agent
2 Office Park Court, Suite 103
Columbia, SC 29223
(Via Mail)

   Prinzo & Associates, LLC v. BMO Harris Bank, N.A.,et al. 1:20-cv-03256-GF (N.D. Ill.)
Prinzo & Associates, LLC                    Derek Y. Brandt
(Via email to Counsel)                      Leigh M. Perica
                                            MCCUNE WRIGHT AREVALO LLP
                                            231 North Main Street, Suite 20
                                            Edwardsville, Illinois 62025
                                            Telephone: (618) 307-6116
                                            Facsimile: (618) 307-6161
                                            dyb@mccunewright.com
                                            lmp@mccunewright.com

                                              Richard D. McCune
                                              Michele M. Vercoski
                                              MCCUNE WRIGHT AREVALO LLP
                                              18565 Jamboree Road, Suite 550
                                              Irvine, California 92612
                                              Telephone: (909) 557-1250
                                              Facsimile: (909) 557-1275
                                              rdm@mccunewright.com
                                              mmv@mccunewright.com

                                              Counsel for Plaintiff Prinzo & Associates,
                                              LLC
BMO Harris Bank, N.A.
111 W. Monroe St.
Chicago, Illinois 60603
(Via Mail)
BMO Financial Corp.
111 W. Monroe St.
Chicago, Illinois 60603
(Via Mail)

      Fahmia, Inc. v. Zions Bancorporation, N.A., 2:20-cv-05104-JAK-PVC (C.D. Cal.)
Fahmia, Inc.                                   Elaine S. Kusel
(Via email to Counsel)                         Michele M. Vercoski
                                               Richard D. McCune
                                               Tuan Q. Nguyen
                                               McCune Wright Arevalo, LLP
                                               3281 E. Guasti Road, Suite 100
                                               Ontario, CA 91761
                                               909-557-1250
                                               Fax: 909-557-1275
                                               esk@mccunewright.com
                                               mmv@mccunewright.com
        Case MDL No. 2950 Document 231 Filed 06/26/20 Page 6 of 23
                                     rdm@mccunewright.com
                                     tqn@mccunewright.com

                                               Counsel for Plaintiff Fahmia, Inc.

Zions Bancorporation, N.A.
One South Main, 11th Floor
Salt Lake City, UT 84133
(Via Mail)


                Ratliff CPA Firm v. Truist Bank, 2:20-cv-02207-BHH (D.S.C.)
Ratliff CPA Firm, PC                            Richard A. Harpootlian (Fed I.D. No.1730)
(Via email to Counsel)                          RICHARD A. HARPOOTLIAN, P.A.
                                                1410 Laurel Street (29201)
                                                Post Office Box 1090
                                                Columbia, SC 29202
                                                Telephone: (803) 252-4848
                                                Facsimile: (803) 252-4810
                                                rah@harpootlianlaw.com

                                               Mark C. Tanenbaum (Fed I.D. No. 4071)
                                               MARK C. TANENBAUM, P.A.
                                               1017 Chuck Dawley Blvd., Suite 101
                                               Mt. Pleasant, SC 29464
                                               Telephone: (803) 577-5100
                                               Facsimile: 843-722-4688
                                               mark@tanenbaumlaw.com

                                               Vincent A. Sheheen (Fed I.D. No. 7016)
                                               Michael D. Wright (Fed I.D. No. 11452)
                                               SAVAGE, ROYALL & SHEHEEN, L.L.P.
                                               P.O. Drawer 10
                                               Camden, S.C. 29021
                                               Telephone: (803) 432-4391
                                               Facsimile: (803) 425-4812
                                               mwright@thesavagefirm.com

                                               Richard D. McCune
                                               Michele M. Vercoski
                                               MCCUNE WRIGHT AREVALO LLP
                                               18565 Jamboree Road, Suite 550
                                               Irvine, California 92612
                                               Telephone: (909) 557-1250
                                               Facsimile: (909) 557-1275
                                               rdm@mccunewright.com

                                               Counsel for Plaintiff Ratliff CPA Firm

Truist Bank
Hearst Tower
214 N. Tryon Street Charlotte, NC 28202-
1078 (Via Mail)
        Case MDL No. 2950 Document 231 Filed 06/26/20 Page 7 of 23

            Ratliff CPA Firm v. First Reliance Bank, 2:20-cv-02208-BHH (D.S.C.)
Ratliff CPA Firm, PC                            Richard A. Harpootlian (Fed I.D. No.1730)
(Via email to Counsel)                          RICHARD A. HARPOOTLIAN, P.A.
                                                1410 Laurel Street (29201)
                                                Post Office Box 1090
                                                Columbia, SC 29202
                                                Telephone: (803) 252-4848
                                                Facsimile: (803) 252-4810
                                                rah@harpootlianlaw.com

                                               Mark C. Tanenbaum (Fed I.D. No. 4071)
                                               MARK C. TANENBAUM, P.A.
                                               1017 Chuck Dawley Blvd., Suite 101
                                               Mt. Pleasant, SC 29464
                                               Telephone: (803) 577-5100
                                               Facsimile: 843-722-4688
                                               mark@tanenbaumlaw.com

                                               Vincent A. Sheheen (Fed I.D. No. 7016)
                                               Michael D. Wright (Fed I.D. No. 11452)
                                               SAVAGE, ROYALL & SHEHEEN, L.L.P.
                                               P.O. Drawer 10
                                               Camden, S.C. 29021
                                               Telephone: (803) 432-4391
                                               Facsimile: (803) 425-4812
                                               mwright@thesavagefirm.com

                                               Richard D. McCune
                                               Michele M. Vercoski
                                               MCCUNE WRIGHT AREVALO LLP
                                               18565 Jamboree Road, Suite 550
                                               Irvine, California 92612
                                               Telephone: (909) 557-1250
                                               Facsimile: (909) 557-1275
                                               rdm@mccunewright.com

                                               Counsel for Plaintiff Ratliff CPA Firm

First Reliance Bank
2170 W Palmetto St,
Florence, SC 29501
(Via Mail)

               Ratliff CPA Firm v. Pinnacle Bank, 2:20-cv-02225-BHH (D.S.C.)
Ratliff CPA Firm, PC                            Richard A. Harpootlian (Fed I.D. No.1730)
(Via email to Counsel)                          RICHARD A. HARPOOTLIAN, P.A.
                                                1410 Laurel Street (29201)
                                                Post Office Box 1090
                                                Columbia, SC 29202
                                                Telephone: (803) 252-4848
                                                Facsimile: (803) 252-4810
        Case MDL No. 2950 Document 231 Filed 06/26/20 Page 8 of 23
                                     rah@harpootlianlaw.com

                                             Mark C. Tanenbaum (Fed I.D. No. 4071)
                                             MARK C. TANENBAUM, P.A.
                                             1017 Chuck Dawley Blvd., Suite 101
                                             Mt. Pleasant, SC 29464
                                             Telephone: (803) 577-5100
                                             Facsimile: 843-722-4688
                                             mark@tanenbaumlaw.com

                                             Vincent A. Sheheen (Fed I.D. No. 7016)
                                             Michael D. Wright (Fed I.D. No. 11452)
                                             SAVAGE, ROYALL & SHEHEEN, L.L.P.
                                             P.O. Drawer 10
                                             Camden, S.C. 29021
                                             Telephone: (803) 432-4391
                                             Facsimile: (803) 425-4812
                                             mwright@thesavagefirm.com

                                             Richard D. McCune
                                             Michele M. Vercoski
                                             MCCUNE WRIGHT AREVALO LLP
                                             18565 Jamboree Road, Suite 550
                                             Irvine, California 92612
                                             Telephone: (909) 557-1250
                                             Facsimile: (909) 557-1275
                                             rdm@mccunewright.com
                                             mmv@mccunewright.com


                                             Counsel for Plaintiff Ratliff CPA Firm
Pinnacle Bank
1401 N Street
Lincoln, Nebraska 68508
(Via Mail)

              Fahmia, Inc. v. Comerica, Inc. et al, 3:20-cv-01536-B (N.D. Tex.)
Fahmia, Inc.                                     Bruce William Steckler
(Via email to Counsel)                           Steckler Gresham Cochran PLLC
                                                 12720 Hillcrest Rd, Ste 1045
                                                 Dallas, TX 75230
                                                 972-387-4040
                                                 Fax: 972-387-4041
                                                 Email: bruce@stecklerlaw.com

                                             Elaine S. Kusel
                                             Michele M. Vercoski
                                             Richard D. McCune
                                             McCune Wright Arevalo, LLP
                                             3281 E. Guasti Road, Suite 100
                                             Ontario, CA 91761
                                             909-557-1250
        Case MDL No. 2950 Document 231 Filed 06/26/20 Page 9 of 23
                                     Fax: 909-557-1275
                                     esk@mccunewright.com
                                     mmv@mccunewright.com
                                     rdm@mccunewright.com

                                               L Kirstine Rogers
                                               Steckler Gresham Cochran PLLC
                                               12720 Hillcrest Road
                                               Suite 1045
                                               Dallas, TX 75230
                                               972-387-4040
                                               Fax: 972-387-4041
                                               Email: KRogers@stecklerlaw.com

                                               Paul D Stickney
                                               Steckler Gresham Cochran PLLC
                                               12720 Hillcrest Road, Suite 1045
                                               Dallas, TX 75230
                                               682-313-9656
                                               Email: judgestick@gmail.com

Comerica, Inc.
1717 Main Street
Dallas, Texas 75201
(Via Mail)
Comerica Bank
1717 Main Street
Dallas, Texas 75201
(Via Mail)
Comerica Bank & Trust, N.A.
1717 Main Street
Dallas, Texas 75201
(Via Mail)

             Ratliff CPA Firm v. Citizens Bank, The 3:20-cv-02240-BHH (D.S.C.)
Ratliff CPA Firm, PC                             Richard A. Harpootlian (Fed I.D. No.1730)
(Via email to Counsel)                           RICHARD A. HARPOOTLIAN, P.A.
                                                 1410 Laurel Street (29201)
                                                 Post Office Box 1090
                                                 Columbia, SC 29202
                                                 Telephone: (803) 252-4848
                                                 Facsimile: (803) 252-4810
                                                 rah@harpootlianlaw.com

                                               Mark C. Tanenbaum (Fed I.D. No. 4071)
                                               MARK C. TANENBAUM, P.A.
                                               1017 Chuck Dawley Blvd., Suite 101
                                               Mt. Pleasant, SC 29464
                                               Telephone: (803) 577-5100
                                               Facsimile: 843-722-4688
                                               mark@tanenbaumlaw.com
        Case MDL No. 2950 Document 231 Filed 06/26/20 Page 10 of 23
                                      Vincent A. Sheheen (Fed I.D. No. 7016)
                                      Michael D. Wright (Fed I.D. No. 11452)
                                      SAVAGE, ROYALL & SHEHEEN, L.L.P.
                                      P.O. Drawer 10
                                      Camden, S.C. 29021
                                      Telephone: (803) 432-4391
                                      Facsimile: (803) 425-4812
                                      vsheheen@thesavagefirm.com
                                      mwright@thesavagefirm.com

                                                Richard D. McCune
                                                Michele M. Vercoski
                                                MCCUNE WRIGHT AREVALO LLP
                                                18565 Jamboree Road, Suite 550
                                                Irvine, California 92612
                                                Telephone: (909) 557-1250
                                                Facsimile: (909) 557-1275
                                                rdm@mccunewright.com
                                                mmv@mccunewright.com

                                                Counsel for Plaintiff Ratliff CPA Firm

The Citizens Bank
C/O Thomas (Tommy) Bouchette, Registered
Agent
1600 W. Palmetto Street
Florence, South Carolina 29501
(Via Mail)

               Ratliff CPA Firm v. Intuit Inc et al, 3:20-cv-02241-BHH (D.S.C.)
Ratliff CPA Firm, PC                               Richard A. Harpootlian (Fed I.D. No.1730)
(Via email to Counsel)                             RICHARD A. HARPOOTLIAN, P.A.
                                                   1410 Laurel Street (29201)
                                                   Post Office Box 1090
                                                   Columbia, SC 29202
                                                   Telephone: (803) 252-4848
                                                   Facsimile: (803) 252-4810
                                                   rah@harpootlianlaw.com

                                                Mark C. Tanenbaum (Fed I.D. No. 4071)
                                                MARK C. TANENBAUM, P.A.
                                                1017 Chuck Dawley Blvd., Suite 101
                                                Mt. Pleasant, SC 29464
                                                Telephone: (803) 577-5100
                                                Facsimile: 843-722-4688
                                                mark@tanenbaumlaw.com

                                                Vincent A. Sheheen (Fed I.D. No. 7016)
                                                Michael D. Wright (Fed I.D. No. 11452)
                                                SAVAGE, ROYALL & SHEHEEN, L.L.P.
                                                P.O. Drawer 10
                                                Camden, S.C. 29021
           Case MDL No. 2950 Document 231 Filed 06/26/20 Page 11 of 23
                                         Telephone: (803) 432-4391
                                         Facsimile: (803) 425-4812
                                         vsheheen@thesavagefirm.com
                                         mwright@thesavagefirm.com

                                                    Richard D. McCune
                                                    Michele M. Vercoski
                                                    MCCUNE WRIGHT AREVALO LLP
                                                    18565 Jamboree Road, Suite 550
                                                    Irvine, California 92612
                                                    Telephone: (909) 557-1250
                                                    Facsimile: (909) 557-1275
                                                    rdm@mccunewright.com
                                                    mmv@mccunewright.com

                                                    Counsel for Plaintiff Ratliff CPA Firm

   Intuit Inc.
   C/O Corporation Service Company
   1703 Laurel Street
   Columbia, SC 29201
   (Via Mail)
   Intuit Financing Inc.
   C/O Corporation Service Company
   1703 Laurel Street
   Columbia, SC 29201
   (Via Mail)

       Counsel have not appeared for certain parties in certain cases, as reflected by the CM/ECF

receipt for Doc. 161 and subsequent docket entries. Undersigned counsel will serve Doc. 161 along

with this Amended Proof of Service, on any unrepresented parties by U.S. Mail at the corporate

addresses listed on the CM/ECF receipt.


Central District of California, No. 2:20-cv-4235:

Square, Inc.
1455 Market Street
San Francisco, CA 94103

Southern District of New York, No. 1:20-cv-4146:

CitiBank, N.A.
399 Park Avenue
New York, NY 10022

Citigroup Inc.
390 Greenwhich Street
New York, NY 10013
          Case MDL No. 2950 Document 231 Filed 06/26/20 Page 12 of 23
Central District of California, No. 2:20-cv-4036

BSD Capital, LLC
121 West Long Lake Road
Suite 200
Bloomfield Hills, MI 48304

Celtic Bank Corporation
17W220 22nd Street
Suite 420
Oakbrook Terrace, IL 60181

Celtic Investment, Inc.
17W220 22nd Street
Suite 420
Oakbrook Terrace, IL 60181

Royal Bank of Canada
200 Bay Street
Royal Bank Plaza
Toronto, Ontario
Canada M5J 2J5, 416-974-5151

Small Business Loan Source, Inc.
9801 Westheimer Road
11th Floor
Houston, TX 77042

Western District of Washington, No. 2:20-cv-864:

A10 Capital LLC
800 W. Main Street
Suite 1100
Boise, ID 83702

First Interstate Bank
401 North 31st Street
Billings, MT 59101

Mountain West Bank
125 W Ironwood Drive
Coeur D' Alene, ID 83814

Numerica Credit Union
14610 E. Sprague Ave
Spokane Valley, WA 99216

Sound Community Bank
2400 Third Avenue
Seattle, WA 98121

State Bank Northwest
12902 East Sprague Avenue
Spokane Valley, WA 99216
           Case MDL No. 2950 Document 231 Filed 06/26/20 Page 13 of 23

U S Bank NA
800 Nicollet Mall
Minneapolis, MN 55402

Washington Trust Bank
717 W. Sprague Avenue
Spokane, WA 99201

Wheatland Bank Inc
222 N. Wall Street
Suite 100
Spokane, WA 99201

Northern District of Illinois, No. 1:20-cv-2644:

Modern Bank Management, LLC
c/o Incorporating Services, Ltd.
3500 S Dupont Highway
Dover, DE 19901

Modern Bank, N.A.
c/o Incorporating Services, Ltd.
3500 S Dupont Highway
Dover, DE 19901

District of Colorado, No. 1:20-cv-1344:

Midwest Regional Bancorp, Inc.
363 Festus Centre Drive
Festus, MO 63028

Midwest Regional Bank
363 Festus Centre Drive
Festus, MO 63028

Vectra Bank Colorado
2000 South Colorado Blvd.
Suite 2-1200
Denver, CO 80222

Southern District of New York, No. 1:20-cv-4144:

Signature Bank
565 Fifth Avenue,
New York City, New York 10017

Northern District of Illinois, No. 1:20-cv-3256:

BMO Financial Corp.
111 W. Monroe St.
Chicago, IL 60603

BMO Harris Bank, N.A.
           Case MDL No. 2950 Document 231 Filed 06/26/20 Page 14 of 23
111 W. Monroe Street
Chicago, IL 60603

Central District of California, No. 2:20-cv-5104:

Zions Bancorporation, N.A.
One South Main
11th Floor
Salt Lake City, UT 84133

Western District of Pennsylvania, No. 2:20-cv-714:

CITIZENS & NORTHERN BANK
90-92 Main Street
Wellsboro, PA 16901

CITIZENS & NORTHERN CORP
90-20 Main Street
Wellsboro, PA 16901

District of Arizona, No. 2:20-cv-985:

Academy Bank NA
8551 N. Boardwalk Ave
Kansas City, MO 64154

Southern District of Ohio, No. 2:20-cv-2284:

Bluevine Capitol Inc.
Eyal Lifshitz, CEO
1209 Orange St.
Wilmington, DE 19801

Radius Bank
Tracie Kosakowski, General Counsel
One Harbor Street
Boston, MA 02210

TD Bank, N.A.
Norie Campbell, General Counsel
2035 Limestone Rd
Wilmington, DE 19808

District of South Carolina, No. 2:20-cv-2041:

First-Citizens Bank & Trust Company
c/o CT Corporation System
Registered Agent
2 Office Park Court Suite 103
Columbia, SC 29223

Southern District of Florida, No. 1:20-cv-22339:

Amerant Bank, N.A.
           Case MDL No. 2950 Document 231 Filed 06/26/20 Page 15 of 23
Attn: General Counsel
220 Alhambra Circle
Coral Gables, FL 33134

BANK OF AMERICA, N.A.
127 West Hargett Street
Suite 100
Raleigh, NC 27601

BANKUNITED, N.A.
Legal Department
14817Oak Lane
Miami Lakes, FL 33016

CIBC BANK USA
120 South LaSalle Street
Chicago, MA 02138

Cambridge Trust Company
Attn: Thomas Johnson, Secretary
1336 Massachusetts Ave
Cambridge, MA 02138

FIRST CITIZENS BANK & TRUST COMPANY
950 North Glebe Rd
Suite 100
Arlington, VA 22203

FIRST HORIZON BANK
1305 Decatur Pike
Athens, YN 37303

GROVE BANK & TRUST
2701 South Bayshore Drive
Miami, FL 33133

Interamerican Bank, A FSB
Attn: General Counsel
9190 Coral Way
Miami, FL 33165

J.P. MORGAN CHASE BANK, N.A.
1111 Polaris Parkway
Columbus, OH 43240

Live Oak Banking Company
1757 Tibuton Dr.
Wilmington, NC 28403
PROFESSIONAL BANK
1567 San Remo Avenue
Coral Gables, FL 33146

Paradise Bank
Attn: William J. Burke
          Case MDL No. 2950 Document 231 Filed 06/26/20 Page 16 of 23
2420 N. Federal Hwy
Boca Raton, FL 33431

TD BANK, N.A.
1701 Route 70
east Cherry Hill, NJ 08034

TRUIST BANK
200 West Second Street
Winston-Salem, NC 27101

VALLEY NATIONAL BANK
1445 Valley Road
Wayne, NJ 07470

Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA 94163

District of Hawaii, No. 1:20-cv-254:

Bank of Hawaii
130 Merchant Street
Honolulu, HI 96813

Central Pacific Bank
220 South King Street
Honolulu, HI 96813

First Hawaiian Bank
999 Bishop Street
Honolulu, HI 96813

Hawaiian Electric Inc
1001 Bishop Street
Suite 2900
Honolulu, HI 96813

Central District of California, No. 2:20-cv-3815:

Bank of America Corp.
100 North Tryon Street
18th Floor
Charlotte, NC 28255

Bank of America, N.A.
100 North Tryon Street
Charlotte, NC 28255

JP Morgan Chase & Co.
270 Park Avenue
New York, NY 10017

JP Morgan Chase Bank NA
           Case MDL No. 2950 Document 231 Filed 06/26/20 Page 17 of 23
1111 Polaris Parkway
Columbus, OH 43240

MUFG Bank Ltd.
1251 Avenue of the Americas
New York, NY 10020

Newtek Business Services Inc.
1981 Marcus Ave.
Suite 130
Lake Success, NY 11042

PayPal Holdings, Inc.
2211 North First Street
San Jose, CA 95131

Northern District of Georgia, No. 1:20-cv-2026:

Centerstate Bank Corporation
1011 First Street South
Winter Haven, FL 33880

Centerstate Bank, N.A.
1101 First Street South
Winter Haven, FL 33880
           Case MDL No. 2950 Document 231 Filed 06/26/20 Page 18 of 23
Celtic Bank Corporation
17W220 22nd Street
Suite 420
Oakbrook Terrace, IL 60181

Celtic Investment, Inc.
17W220 22nd Street
Suite 420
Oakbrook Terrace, IL 60181

Royal Bank of Canada
200 Bay Street
Royal Bank Plaza
Toronto, Ontario
Canada M5J 2J5, 416-974-5151

Small Business Loan Source, Inc.
9801 Westheimer Road
11th Floor
Houston, TX 77042

Western District of Washington, No. 2:20-cv-864:

A10 Capital LLC
800 W. Main Street
Suite 1100
Boise, ID 83702

First Interstate Bank
401 North 31st Street
Billings, MT 59101

Mountain West Bank
125 W Ironwood Drive
Coeur D' Alene, ID 83814

Numerica Credit Union
14610 E. Sprague Ave
Spokane Valley, WA 99216

Sound Community Bank
2400 Third Avenue
Seattle, WA 98121

State Bank Northwest
12902 East Sprague Avenue
Spokane Valley, WA 99216

U S Bank NA
800 Nicollet Mall
Minneapolis, MN 55402
          Case MDL No. 2950 Document 231 Filed 06/26/20 Page 19 of 23
Washington Trust Bank
717 W. Sprague Avenue
Spokane, WA 99201

Wheatland Bank Inc
222 N. Wall Street
Suite 100
Spokane, WA 99201

Northern District of Illinois, No. 1:20-cv-2644:

Modern Bank Management, LLC
c/o Incorporating Services, Ltd.
3500 S Dupont Highway
Dover, DE 19901

Modern Bank, N.A.
c/o Incorporating Services, Ltd.
3500 S Dupont Highway
Dover, DE 19901

District of Colorado, No. 1:20-cv-1344:

Midwest Regional Bancorp, Inc.
363 Festus Centre Drive
Festus, MO 63028

Midwest Regional Bank
363 Festus Centre Drive
Festus, MO 63028

Vectra Bank Colorado
2000 South Colorado Blvd.
Suite 2-1200
Denver, CO 80222

Southern District of New York, No. 1:20-cv-4144:

Signature Bank
565 Fifth Avenue,
New York City, New York 10017

Northern District of Illinois, No. 1:20-cv-3256:

BMO Financial Corp.
111 W. Monroe St.
Chicago, IL 60603

BMO Harris Bank, N.A.
111 W. Monroe Street
Chicago, IL 60603
           Case MDL No. 2950 Document 231 Filed 06/26/20 Page 20 of 23

Central District of California, No. 2:20-cv-5104:

Zions Bancorporation, N.A.
One South Main
11th Floor
Salt Lake City, UT 84133

Western District of Pennsylvania, No. 2:20-cv-714:

CITIZENS & NORTHERN BANK
90-92 Main Street
Wellsboro, PA 16901

CITIZENS & NORTHERN CORP
90-20 Main Street
Wellsboro, PA 16901

District of Arizona, No. 2:20-cv-985:

Academy Bank NA
8551 N. Boardwalk Ave
Kansas City, MO 64154

Southern District of Ohio, No. 2:20-cv-2284:

Bluevine Capitol Inc.
Eyal Lifshitz, CEO
1209 Orange St.
Wilmington, DE 19801

Radius Bank
Tracie Kosakowski, General Counsel
One Harbor Street
Boston, MA 02210

TD Bank, N.A.
Norie Campbell, General Counsel
2035 Limestone Rd
Wilmington, DE 19808

District of South Carolina, No. 2:20-cv-2041:

First-Citizens Bank & Trust Company
c/o CT Corporation System
Registered Agent
2 Office Park Court Suite 103
Columbia, SC 29223

Southern District of Florida, No. 1:20-cv-22339:
           Case MDL No. 2950 Document 231 Filed 06/26/20 Page 21 of 23
Amerant Bank, N.A.
Attn: General Counsel
220 Alhambra Circle
Coral Gables, FL 33134

BANK OF AMERICA, N.A.
127 West Hargett Street
Suite 100
Raleigh, NC 27601

BANKUNITED, N.A.
Legal Department
14817Oak Lane
Miami Lakes, FL 33016

CIBC BANK USA
120 South LaSalle Street
Chicago, MA 02138

Cambridge Trust Company
Attn: Thomas Johnson, Secretary
1336 Massachusetts Ave
Cambridge, MA 02138

FIRST CITIZENS BANK & TRUST COMPANY
950 North Glebe Rd
Suite 100
Arlington, VA 22203

FIRST HORIZON BANK
1305 Decatur Pike
Athens, YN 37303

GROVE BANK & TRUST
2701 South Bayshore Drive
Miami, FL 33133

Interamerican Bank, A FSB
Attn: General Counsel
9190 Coral Way
Miami, FL 33165

J.P. MORGAN CHASE BANK, N.A.
1111 Polaris Parkway
Columbus, OH 43240

Live Oak Banking Company
1757 Tibuton Dr.
Wilmington, NC 28403
PROFESSIONAL BANK
1567 San Remo Avenue
          Case MDL No. 2950 Document 231 Filed 06/26/20 Page 22 of 23
Coral Gables, FL 33146

Paradise Bank
Attn: William J. Burke
2420 N. Federal Hwy
Boca Raton, FL 33431

TD BANK, N.A.
1701 Route 70
east Cherry Hill, NJ 08034

TRUIST BANK
200 West Second Street
Winston-Salem, NC 27101

VALLEY NATIONAL BANK
1445 Valley Road
Wayne, NJ 07470

Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA 94163

District of Hawaii, No. 1:20-cv-254:

Bank of Hawaii
130 Merchant Street
Honolulu, HI 96813

Central Pacific Bank
220 South King Street
Honolulu, HI 96813

First Hawaiian Bank
999 Bishop Street
Honolulu, HI 96813

Hawaiian Electric Inc
1001 Bishop Street
Suite 2900
Honolulu, HI 96813

Central District of California, No. 2:20-cv-3815:

Bank of America Corp.
100 North Tryon Street
18th Floor
Charlotte, NC 28255

Bank of America, N.A.
100 North Tryon Street
            Case MDL No. 2950 Document 231 Filed 06/26/20 Page 23 of 23
Charlotte, NC 28255

JP Morgan Chase & Co.
270 Park Avenue
New York, NY 10017

JP Morgan Chase Bank NA
1111 Polaris Parkway
Columbus, OH 43240

MUFG Bank Ltd.
1251 Avenue of the Americas
New York, NY 10020

Newtek Business Services Inc.
1981 Marcus Ave.
Suite 130
Lake Success, NY 11042

PayPal Holdings, Inc.
2211 North First Street
San Jose, CA 95131

Northern District of Georgia, No. 1:20-cv-2026:

Centerstate Bank Corporation
1011 First Street South
Winter Haven, FL 33880

Centerstate Bank, N.A.
1101 First Street South
Winter Haven, FL 33880




 DATED: June 26, 2020                        s/ Richard D. McCune
                                             Richard D. McCune
                                             McCune Wright Arevalo LLP
                                             3281 Guasti Road Suite 100
                                             Ontario, CA 91761
                                             909-557-1250
                                             Fax: 909-557-1275
                                             Email: rdm@mccunewright.com


                                             Counsel for the Plaintiffs James Quinn, Ratliff
                                             CPA Firm, PC, Fahmia, Inc., and Prinzo &
                                             Associates, LLC
